WATKINS, Judge.
On June 27, 1984, judgment was rendered and signed in favor of plaintiff, Charles Montz, by the Justice of the Peace for the Fourth Ward Justice Court of St. Tammany Parish. Defendant, Richard Willie, appealed the judgment to the 22nd Judicial District Court for the Parish of St. Tammany. On December 11, 1984, the case was tried de novo and judgment was rendered against defendant. On December 14, 1984, defendant was granted an appeal to this court.
This court issued an order, ex proprio motu, ordering the parties herein to show cause why this appeal should not be dismissed on the basis of LSA-C.C.P. art. 5002.1
Once a judgment of a justice of the peace court has been appealed to the district court for that parish and tried de novo, no further appeal is allowed. LSA-C.C.P. art. 5002. Appellant’s remedy, if any, is by application for exercise of our supervisory jurisdiction. LSA-C.C.P. art. 5002(D).
Accordingly, this appeal is dismissed at appellant’s costs.

. Art. 5002. Appeals from justice of the peace courts
A.Appeal from a judgment rendered by a justice of the peace court shall be taken to the parish court or, if there is no parish court, to the district court of the parish in which the justice of the peace court is situated.
B. The case is tried de novo on appeal.
C. No further appeal from the judgment of the parish or district court is allowed.
D. Supervisory jurisdiction of the proceedings in the parish or district court may be exercised by the court of appeal which otherwise would have had appellate jurisdiction.